Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Celeste G. Broughton appeals the district court’s orders dismissing her 42 U.S.C. § 1983 (2006) complaint and denying her post-judgment motions. We have reviewed the record and find no reversible *657error. Accordingly, we affirm for the reasons stated by the district court. Broughton v. Aldridge, 5:10-cv-00231-FL, 2010 WL 4809086 (E.D.N.C. Nov. 17, 2010), (Jan. 28, 2011), 2011 WL 677280 (Feb. 15, 2011). We deny Broughton’s motions to seal the district court’s opinion, for a ruling on the motion to seal, and to disqualify the court’s North Carolina judges. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.